Title: To Alexander Hamilton from Caleb Gibbs, 30 March 1799
From: Gibbs, Caleb
To: Hamilton, Alexander


          
            Sir.
            Boston 30th. March 1799
          
          Application having been made to me by Major Daniel Jackson of the Corps of Artillerist and engineers to muster and inspect the company of Captain Lemuel Gates of the same corps at Castle Island. I have attended the service, and do myself the honor to transmit you the Muster Roll of that company
          I cannot but say they are in general a very good body of men and in justice to the Officers have made great proficiency in the discipline and appearance. their cartouch boxes still continue bad and never can be other wise made of the same materials. I hope my proceedings on this subject will meet your approbation —
          With great respect I have the honor to be Sir Your most Obedient humble Servant
          
            Caleb Gibbs.
          
          The Honble. Major General Hamilton Inspector General &ca. &ca New York
        